 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11        CRAFTY PRODUCTIONS, INC. et               Case No. 15-cv-719-BAS-JLB
          al.,
12                                                  ORDER DENYING PLAINTIFFS’
                                    Plaintiffs,     MOTION FOR
13                                                  RECONSIDERATION
              v.
14                                                  [ECF No. 220]
          FUQING SANXING CRAFTS CO.
15        LTD., et al.,
16                                Defendants.
17
18   I.      BACKGROUND
19           Plaintiffs Crafty Productions, Inc. (“CPI”) and Crafty Productions, LLC
20   (“CPL”) (collectively “Plaintiffs”) commenced this action against numerous
21   defendants alleging, inter alia, copyright infringement of CPI’s original craft designs
22   and products. Defendants The Michaels Companies, Inc. and Michaels Stores, Inc.
23   (collectively, “Michaels”), and Hobby Lobby Stores, Inc. (“Hobby Lobby”) moved
24   to dismiss the complaint. (ECF No. 90.) Defendants argued Plaintiffs’ copyright
25   claims were barred because the owner of the copyrights did not file for or obtain
26   registration of the alleged works. The Court agreed and granted the motion to dismiss
27   Plaintiffs’ copyright infringement claims. (“Prior Order,” ECF No. 214.) In making
28   this determination, the Court analyzed the Contribution Agreement that had been

                                              –1–                                     18cv1561
 1   entered into by CPI, CPL, and Defendant Fuqing Sanxing Crafts Co. Ltd. (“Fuqing”)
 2   in March 2014. (See ECF No. 72-15.) By operation of the Agreement, CPI
 3   contributed “[a]ll assets and liabilities” to CPL, but CPI “reserve[d] and maintain[ed]
 4   all of its rights to pursue IP infringement claims against third parties and such rights
 5   will not be transferred or contributed to [CPL].” (Prior Order 8 (citation omitted).)
 6   The Court found that the unambiguous language in the Contribution Agreement
 7   indicates CPL is the owner of Plaintiffs’ asserted copyrights. (Id. at 9.) And because
 8   there is no evidence CPL registered any of the copyrights, Plaintiffs’ claim for
 9   copyright infringement is barred. (Id. at 10.)
10          Plaintiffs have moved for reconsideration of the Court’s dismissal of the
11   copyright infringement claims. (“Mot.,” ECF No. 220.)1 Various Defendants have
12   opposed the motion: (1) Party City Holdings, Inc. and Party City Corporation (ECF
13   No. 224);2 (2) Fuqing (ECF No. 225); and (3) Michaels (ECF No. 227). Plaintiffs
14   filed a reply in support of their motion. (“Reply,” ECF No. 229.)
15          As further background, before the present Motion was filed, the Court granted
16   Fuqing’s motion to compel arbitration and stayed the action as to all Parties and
17   claims while Plaintiffs and Fuqing proceeded to arbitration. (ECF No. 215.) Two
18   orders by the arbitrator are relevant to Plaintiffs here: first, the arbitrator’s ruling on
19   Fuqing’s motion to dismiss, (ECF No. 220-1), and second, the arbitration award
20   where the arbitrator awarded Plaintiffs $550,000, (Arbitration Award,” ECF No.
21   217-1).3 Part of Plaintiffs’ Motion for Reconsideration is based on the arbitrator’s
22   findings and language used in the arbitration orders.
23
     1
       The Court notes the Motion was filed much later than twenty-eight days after the Court’s ruling.
24   See Civ. L. R. 7.1(i)(2). Due to the procedural posture of the case, the Court granted Plaintiffs
25   leave to file a motion for reconsideration no later than August 27, 2018. (ECF No. 218.) Plaintiffs
     did so and therefore the Motion is timely.
26   2
       The Party City Defendants also move for clarification as to whether the Court’s prior order applies
     to them, because they had joined Michaels’ and Hobby Lobby’s motion to dismiss. (See ECF No.
27   92.) The Court will address the Party City Defendants’ request for clarification at the conclusion
     of the Order.
28   3
       This Court has affirmed the arbitration award. (ECF No. 228.)

                                                     –2–                                          18cv1561
 1   II.    LEGAL STANDARD
 2          District courts have the authority to entertain motions for reconsideration of
 3   interlocutory orders at any time before the entry of final judgment. See Fed. R. Civ.
 4   P. 59(e); Amarel v. Connell, 102 F.3d 1494, 1515 (9th Cir. 1996); Balla v. Idaho State
 5   Bd. of Corr., 869 F.2d 461, 465 (9th Cir. 1989). To determine the merits of a request
 6   to reconsider an interlocutory order, courts apply the standard required under a Rule
 7   59(e) reconsideration motion. See Hydranautics v. FilmTec Corp., 306 F. Supp. 2d
 8   958, 968 (S.D. Cal. 2003). Reconsideration is appropriate under Federal Rule of
 9   Civil Procedure 59(e) if: (1) the district court “is presented with newly discovered
10   evidence,” (2) the district court “committed clear error or the initial decision was
11   manifestly unjust,” or (3) “there is an intervening change in controlling law.” Sch.
12   Dist. No. 1J, Multnomah Cty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); see
13   also Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011).
14   III.   ANALYSIS
15          Plaintiffs do not specify under which of the three prongs they seek
16   reconsideration, but in their Motion they refer to the arbitrator’s orders as well as
17   errors they allege the Court committed. They also attach to their Reply a declaration
18   of Paula Mello, the founder and owner of CPI, wherein she discusses a document
19   entitled “Agreement.” (ECF Nos. 229-1.) The Agreement is attached to Ms. Mello’s
20   declaration but has never before been produced to this Court. (ECF No. 229-2.)
21   Defendant Fuqing objects to the Agreement. (ECF No. 230.)
22          A.    The Agreement
23          The Agreement is dated March 13, 2015 and is signed by the President of CPI,
24   Paula Mello, and the President of CPL, also Paula Mello. (ECF No. 229-2, at 2.)
25   The Agreement is not signed by Defendant Fuqing. The purpose of the Agreement
26   is to “clarify” the Contribution Agreement which CPI, CPL, and Fuqing entered into
27   on March 1, 2014. (Id.) The Agreement provides “CPI did not intend that the
28   Contribution Agreement effectuate any transfer of ownership to any of CPI’s

                                              –3–                                   18cv1561
 1   copyrights under the requirements of 17 U.S.C. § 204.” (Id.)
 2         Although dated March 2015, this Agreement was not produced to the Court
 3   until September 2018. The Court agrees with Fuqing that the production of the
 4   Agreement at this time is questionable. Defendants moved to dismiss Plaintiffs’
 5   copyright claims in September 2015, (ECF No. 90), and Plaintiffs responded in
 6   November 2015, (ECF No. 127). Plaintiffs did not produce the Agreement or
 7   mention it in their opposition. The Court granted Defendants’ motion to dismiss in
 8   September 2016, (ECF No. 214), and Plaintiffs moved for reconsideration in August
 9   2018, (ECF No. 220). The Agreement was not even produced as a part of Plaintiffs’
10   Motion for Reconsideration, and was not produced until Plaintiffs filed their Reply.
11   Plaintiffs state that the Agreement was “not shown previously” in this action and
12   therefore assert it is a proper basis for their Motion for Reconsideration. (Reply 3
13   n.1 (citing Civ. L. R. 7.1(i)(1)).)
14         The party moving for reconsideration based on allegations of newly-
15   discovered evidence bears the burden of demonstrating that the evidence: “(1) is truly
16   newly-discovered; (2) could not have been discovered through due diligence; and (3)
17   is of such material and controlling nature that it demands a probable change in the
18   outcome.” United States v. Westlands Water Dist., 134 F. Supp. 2d 1111, 1131 n.45
19   (E.D. Cal. Mar. 13, 2001) (citations omitted).       For purposes of a motion for
20   reconsideration, evidence is not “new” if it was in the moving party’s possession or
21   could have been discovered prior to the court’s ruling. Coastal Transfer Co. v.
22   Toyota Motor Sales, 833 F.2d 208, 212 (9th Cir. 1987); see Westlands, 134 F. Supp.
23   2d at 1130. Further, it is well established that “the failure to file documents in an
24   original motion or opposition does not turn the late filed documents in ‘newly
25   discovered evidence.’” Shalit v. Coppe, 182 F.3d 1124, 1132 (9th Cir. 1999)
26   (quoting Sch. Dist. No. 1J, 5 F.3d at 1263)).
27         Ms. Mello attests, “[b]ecause this action has been pending for so long, I and
28   my counsel were remiss in not attaching [the Agreement] to my original declaration.”

                                              –4–                                    18cv1561
 1   (ECF No. 229-1, ¶ 3.) There is no further explanation as to why the Agreement is
 2   being produced for the first time as an attachment to Plaintiffs’ Reply.4 See Rosenfeld
 3   v. U.S. Dep’t of Justice, 57 F.3d 803, 811 (9th Cir. 1995) (no abuse of discretion in
 4   declining to consider an argument “raised for the first time on reconsideration
 5   without a good excuse”); Hopkins v. Andaya, 958 F.2d 881, 887 n.5 (9th Cir. 1992)
 6   (“A defeated litigant cannot set aside a judgment because he failed to present on a
 7   motion for summary judgment all the facts known to him that might have been useful
 8   to the court.”). Plaintiffs have not met their burden in establishing the Agreement is
 9   newly discovered evidence and therefore the Court declines to consider it. The Court
10   SUSTAINS Defendant’s objection to the Agreement. (ECF No. 230.)
11          B.      Allegations of Clear Error
12          The Court now evaluates Plaintiffs’ allegation that the Court erred as
13   evidenced by the arbitrator’s findings. (Mot. 3.) In the arbitration award, the
14   arbitrator first looked at the Parties’ Contribution Agreement, noting CPI transferred
15   to CPL all of its assets and liabilities but retained the “its rights to pursue IP
16   infringement claims against third parties” and therefore these rights were not
17   transferred to CPL. (Arbitration Award 12.) The Agreement “extinguished any
18   potential claim [Plaintiffs] might have against Fuqing for infringement before the
19   date of the Agreement and all such claims would be wrapped up in the licensing
20   agreement.” (Id. at 12–13.) CPI has the right to prosecute IP claims against third
21   parties, not against Fuqing. (Id. at 13.)
22          Plaintiffs argue this finding warrants the Court’s reconsideration of its prior
23   order.5 Plaintiffs urge the Court to conclude “the Contribution Agreement may be
24   read reasonably to support CPI’s allegations; that is, that CPI maintained ownership
25
     4
26     Further, not only did Plaintiffs fail to produce the Agreement to the Court before filing the Reply,
     but Fuqing states Plaintiffs also never produced the Agreement during discovery. (ECF No. 230,
27   ¶ 2.) There appears to be no reason why Plaintiffs did not produce this document to Fuqing.
     5
       Plaintiffs also point to the arbitrator’s order on Fuqing’s motion to dismiss. There, the arbitrator
28
     found the claim of copyright infringement belongs exclusively to CPI. (ECF No. 220-1, at 6.)

                                                      –5–                                          18cv1561
 1   of its copyrights as a necessary predicate to maintaining ‘all of its rights to pursue IP
 2   infringement claims against third parties.’” (Mot. 4.) The arbitrator did not analyze
 3   the validity of the reservation of rights in the Contribution Agreement or the
 4   ownership of the copyrights, but only found that CPI had the right to prosecute claims
 5   against third parties, but not against Fuqing. (See Arbitration Award 12–13.) In
 6   contrast, the issue in the Court’s prior order was: under the plain language of the
 7   Contribution Agreement, who is the owner of the copyrights?
 8         Indeed, it is strange that CPI and CPL entered into the agreement reserving for
 9   CPI the right to sue for IP infringement, when it is clear that, “[t]o be entitled to sue
10   for copyright infringement, the plaintiff must be the legal or beneficial owner of an
11   exclusive right under a copyright.” Silvers v. Sony Pictures Entm’t, Inc., 402 F.3d
12   881, 884 (9th Cir. 2005) (internal quotation and citation omitted); see also 17 U.S.C.
13   § 501(b) (same). CPI transferred “all assets and liabilities” to CPL, a transfer which
14   naturally encompasses the asset of intellectual property, so it is unclear why CPI
15   would presume it could simply reserve the right to sue for infringement of that
16   intellectual property. See Silvers, 402 F.3d at 890 (holding the assignment of the
17   bare right to sue for infringement is impermissible and does not confer standing to
18   sue). Despite Plaintiffs’ confusing and potentially invalid reservation of rights, it is
19   clear from the language of the Contribution Agreement that CPL is the owner of the
20   copyrights. There is no evidence CPL registered any copyrights at issue in this
21   action. Therefore, the claim for copyright infringement is barred. (Prior Order 10
22   (citing 17 U.S.C. §§ 205(a), 501(b); Silvers, 402 F.3d at 884).) The Court finds no
23   basis to reconsider its prior order.
24   IV.   CONCLUSION
25         For the foregoing reasons, the Court DENIES Plaintiffs’ Motion for
26   Reconsideration, (ECF No. 220.) Further, the Court CLARIFIES that the Court’s
27   prior order, (ECF No. 214), applies to the Party City Defendants. These Defendants
28   joined Michaels’ motion to dismiss, (ECF No. 90). The Court’s findings in its prior

                                               –6–                                     18cv1561
 1   order were not specific to Michaels and therefore and the order applies in equal force
 2   to the Party City Defendants.
 3         If Plaintiffs choose to file an amended complaint, they must do so within
 4   twenty-one (21) days of this Order. As stated in the Court’s previous Order, if
 5   Plaintiffs choose to amend their complaint, in doing so they should keep in mind that
 6   “Rule 8 marks a notable and generous departure from the hyper-technical, code-
 7   pleading regime of a prior era, but it does not unlock the doors of discovery for a
 8   plaintiff armed with nothing more than conclusions.” Ashcroft v. Iqbal, 556 U.S. 662,
 9   678–79 (2009). In other words, Plaintiffs must plead “enough facts to state a claim
10   to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
11   570 (2007). Any amendment must also include a version of the amended complaint
12   that shows—through redlining, underlining, strikeouts, or other similarly effective
13   typographical methods—how it differs from the operative FAC. See Civ. L. R.
14   15.1(b)(2).
15         IT IS SO ORDERED.
16
17   DATED: November 7, 2018
18
19
20
21
22
23
24
25
26
27
28

                                              –7–                                    18cv1561
